COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher, Melissa
                          Ronacher, and David A. Fettner, Court-Appointed Receiver

Appellate case number:    01-14-00743-CV

Trial court case number: 2007-63130

Trial court:              234th District Court of Harris County

        This appeal was stayed pursuant to the Suggestion of Bankruptcy, filed in this Court on
March 30, 2015, stating that appellant, Julie Fischer, had filed a petition for relief under Chapter
13 of Title 11, United States Code, in Case 15-31572, in the United States Bankruptcy Court for
the Southern District of Texas. See TEX. R. APP. P. 8.2; see also 11 U.S.C. § 362(a) (automatic
stay in bankruptcy). On May 14, 2014, appellee, David A. Fettner, Court-Appointed Receiver,
notified the Court that the bankruptcy case had been dismissed and provided a copy of the Order
of Dismissal. Accordingly, we reinstate the case on the Court’s docket.

       It is so ORDERED.

Judge’s signature:     /s/ Terry Jennings
                       

Date: May 28, 2015